Appeal from a decision of the Workers’ Compensation Board, filed November 15, 1978, which disallowed a claim for compensation under the Workers’ Compensation Law. Claimant, a lieutenant with the Village of Endicott Police Department, filed a claim for benefits in which he contended that the myocardial infarction he suffered while camping on May 31, 1975 was causally related to his job activities he had performed earlier that day. The referee found in favor of claimant, but on appeal, the board rescinded the award and referred claimant to an impartial cardiologist, Dr. Dean, for his opinion as to causal relation. Based upon Dr. Dean’s report and testimony that claimant’s myocardial infarction was not causally related to his job activities of May 31, 1975, the board disallowed the claim. In our view, there should be an affirmance. There is substantial evidence to support the board’s decision that claimant’s myocardial infarction was not causally related to his employment. Both Dr. Dean and Dr. Walters testified that claimant did not suffer a subendocardial infarction, which can be produced by stress ¿nd strain, but sustained a transmural myocardial infarction which cannot be brought on by work effort. We have examined claimant’s other contentions and find them to be without merit. Decision affirmed, *701without costs. Mahoney, P. J, Greenblott, Sweeney, Kane and Casey, JJ, concur.